On November 21, 1989, the Defendant was sentenced to Count I, Burglary, ten (10) years; Count II, Theft, ten (10) years; the sentences shall be served concurrently; with 100 days credit for time served.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by David L. Ohler, of the Montana Defender Project. The state was represented by Brent Brooks, Deputy County Attorney from Yellowstone County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is affirmed.
The reason for the decision is based upon Rule 17 of the Sentence Review Rules, the District Court Judge is presumed correct.